Citation Nr: 0822949	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-39 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  Bilateral hearing loss preexisted entry into service and 
did not increase in severity during service.

2.  The competent medical evidence fails to demonstrate that 
tinnitus is related to the veteran's active duty service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss preexisted service and was not 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in March 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the March 2005 letter was sent to the 
veteran prior to the June 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
March 2005 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
veteran, the Board has concluded that the preponderance of 
the evidence is against the veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot. 

The veteran was also provided with a copy of the June 2005 
rating decision and the November 2005 Statement of the Case 
(SOC), which included a discussion of the facts of the 
claims, pertinent laws and regulations, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment and personnel records are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension audiological examination and a medical nexus 
opinion in conjunction with his claim in May 2005.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v.Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111 (West 2002). According to 38 C.F.R. § 
3.304(b) (2007), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1) 
(2007).  Determinations of whether a condition existed prior 
to service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical 
course, and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2007).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2007); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991). 

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

I.  Hearing Loss

The veteran contends that he suffered acoustic trauma during 
his military service that has caused his current bilateral 
hearing loss.  He specifically contends that he was exposed 
to loud noises while working on twin propeller jets called 
Mohawks while in the military service.  The veteran states 
that his military occupational specialty (MOS) in service was 
aircraft hydraulic repairman, and that he worked as an 
aircraft electrician.      

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007). 

The medical evidence of record reveals that there is a 
current diagnosis of a hearing disability.  According to the 
May 2004 audiological examination performed by VA 
audiologist, J.E.S., the veteran exhibited pure tone 
thresholds of 20 dB at 500 Hz, 15 dB at 1000 Hz, 30 dB at 
2000 Hz, 65 dB at 3000 Hz, and 65 dB at 4000 Hz for the right 
ear and 25 dB at 500 Hz, 15 dB at 1000 Hz, 30 dB at 2000 Hz, 
75 dB at 3000 Hz, 70 dB at 4000 Hz for the left ear with 
maximum word recognition scores of 96 percent bilaterally.  
Thus, it is clear that the veteran's hearing loss in both 
ears does meet the definition of impaired hearing under 38 
C.F.R. § 3.385 (2007).  The audiologist further diagnosed the 
veteran with mild to moderately severe sensorineural loss 
with excellent speech recognition in the right ear and mild 
to severe sensorineural loss with excellent speech 
recognition in the left ear.  

As was mentioned above, veterans are presumed to have entered 
service in sound condition as to their health when there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  However, in this case, hearing 
loss was specifically noted on the veteran's April 1968 
service induction examination. Furthermore, the VA 
audiologist wrote in the May 2005 audiological examination 
report that the audiometric evaluation at the time of the 
veteran's induction physical indicates that he had a high 
frequency loss prior to military service.  Therefore, he is 
not entitled to a presumption of soundness at service 
entrance with regards to bilateral hearing loss.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Since the veteran's bilateral hearing loss preexisted his 
military service, the only claim he may legally sustain is 
for service-connected aggravation of that disorder. Id.

After a careful review of the record, the Board concludes 
that the competent evidence of record does not demonstrate 
that the veteran's bilateral hearing loss was aggravated by 
his military service.

The veteran's service treatment records are absent of any 
complaints or treatment for hearing problems.  Although no 
audiometric evaluation was done at separation, whispered 
voice test showed hearing acuity was 15/15 bilaterally and 
ears were clinically evaluated as normal.  There were no 
notations regarding hearing loss on separation examination 
report.  In addition, the veteran denied hearing problems on 
his March 1970 separation report of medical history.  
Therefore, there is no in-service objective competent medical 
evidence that demonstrates the veteran's preexisting 
bilateral hearing loss underwent an increase in severity, 
thereby entitling him to a presumption of aggravation.  
Furthermore, there is no competent medical evidence shortly 
after service separation which indicates that the veteran's 
bilateral hearing loss had increased in severity.  The 
veteran has not indicated that he had treatment for hearing 
problems since separation from service and made no mention of 
hearing problems until February 2005, when he filed his claim 
for service-connected compensation benefits.

The Board notes that the May 2005 VA examiner's conclusion 
associated with the audiological report was that the 
veteran's bilateral hearing loss is not as likely as not 
related to military service.  The VA examiner's conclusions 
were drawn after a thorough interview and examination of the 
veteran, and the report offers a reasonable rationale for the 
offered medical opinion.  Thus, this report will be afforded 
considerable probative weight as an expert medical opinion 
specifically addressing the issue of whether the veteran's 
military service aggravated his preexisting bilateral hearing 
loss.

In addition to a lack of competent evidence providing any 
link between the worsening of the veteran's preexisting 
bilateral hearing loss and his military service, the Board 
finds that the thirty-five year lapse in time between the 
veteran's active service and the first complaints of hearing 
loss weighs against the veteran's claim.  The Board may, and 
will, consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the malady at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The Board observes that the veteran has reported acoustic 
trauma in the military when he was exposed to loud noises 
associated with aircraft engines.  The veteran is competent 
to describe the nature and extent of his in-service noise 
exposure, see 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the DD Form 214 and 
service personnel records confirm that the veteran served an 
aircraft hydraulic repairman and aircraft electrician.  Thus, 
it is likely that the veteran was exposed to loud aircraft 
engine noise in service.  Therefore, the Board may accept the 
veteran's testimony regarding the occurrence of acoustic 
trauma in service.  However, such evidence is not sufficient 
to demonstrate an increase in severity of the veteran's 
preexisting hearing loss. 

Finally, the Board has reviewed and acknowledges the 
veteran's own statements and testimony that his preexisting 
bilateral hearing loss was aggravated by his military 
service.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  Thus, 
the veteran's statements are afforded no probative value with 
respect to the medical question of whether his hearing loss 
was aggravated by service.

Therefore, with consideration of the probative May 2005 VA 
audiologist's report, the veteran's service induction 
examination, the length of time following service prior to 
post-service complaints of bilateral hearing loss, and the 
absence of any medical opinion suggesting a causal link, with 
regards to aggravation, to the veteran's military service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral hearing loss. Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

II.  Tinnitus

In addition to bilateral hearing loss, the veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  He contends 
that he first experienced tinnitus during service which has 
continued to the present day.  However, after careful 
consideration of the evidence of record, the Board finds that 
a preponderance of the evidence is against awarding service 
connection for tinnitus.
The Board has already determined that the veteran experienced 
acoustic trauma in service.  The veteran's own statements, 
and his service personnel records provide more than enough 
evidence of this trauma.  However, acoustic trauma sustained 
in service, in and of itself, is not considered a disability 
for VA purposes; i.e. warranting service connection or 
compensation.  The veteran did not complain of tinnitus 
during service; hence, there is no evidence of a diagnosis, 
treatment, or complaint in his service treatment records.  
Thus, the more critical question turns upon whether claimed 
tinnitus is etiologically related to service.

With respect to the veteran's claimed tinnitus, the only 
etiological opinion of record is included in a May 2005 VA 
compensation and pension audiological examination report.  
The VA examiner, having evaluated the veteran, reviewed the 
claims folder, and received a complete history from the 
veteran, opined that it was not as likely as not that the 
veteran's tinnitus is due to military service.  The examiner 
pointed to service treatment records which were entirely 
negative for complaints of tinnitus during service.  There is 
no contrary clinical evidence or competent medical opinion of 
record.

The Court has determined that, particularly with respect to 
claims for tinnitus, the veteran is competent to present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).  The veteran's 
contentions, however, remain subject to a Board analysis of 
credibility.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  For the reasons discussed below, the Board finds 
that the veteran's assertions regarding the chronicity and 
continuity of tinnitus since service are not shown to be 
credible.

Initially, the veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2007).  As 
discussed herein, neither a 1970 service separation 
examination report, nor any post-service evidence shows any 
indication of tinnitus or complaints of ringing in the ears 
until 2005, more than 35 years after the veteran left active 
military service. This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991).

With regard to the thirty-five year evidentiary gap in this 
case between active service and the earliest evidence of 
tinnitus, the Board also notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (2007) (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings of tinnitus for decades after the period of active 
duty is itself evidence which tends to show that his current 
tinnitus did not have its onset in service or for many years 
thereafter.

Additionally, the 35 year lapse in time between the veteran's 
active service and the first evidence of tinnitus weighs 
against his claim.  The Board notes that it may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The veteran contends that he first experienced tinnitus 
during service as a result of acoustic trauma sustained 
therein, described as problematic from service until the 
present time.  The Board acknowledges, and has no reason to 
doubt, the veteran's assertion that he was exposed to 
acoustic trauma in service.  However, his contentions that 
his tinnitus has been continuous since such trauma through 
the present day were initially made more than 35 years after 
service.  The Board notes that the veteran's memory may have 
been dimmed with time and that there remains the possibility 
that his current tinnitus is not related to the tinnitus he 
experienced during service.  Additionally, his recent 
statements have been made in connection with his claim for 
monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).

The Board finds that contemporaneous evidence from the 
veteran's military service which reveal no tinnitus on 
separation to be far more persuasive than the veteran's own 
recent assertions to the effect that he had tinnitus in 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now over three decades past.

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed tinnitus and any 
continuity of symptomatology asserted by the veteran.  
Rather, the competent evidence of record, particularly the 
service treatment records and May 2005 VA medical opinion 
given in the compensation and pension audiological 
examination, preponderates against a finding that the veteran 
has tinnitus related to service or any incident thereof, and 
accordingly service connection for tinnitus must be denied.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303 (2007).  As a 
preponderance of the evidence is against the veteran's claim 
of service connection for tinnitus, the benefit-of-the-doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


